Filed 06/01/20                          Case 18-25306                            Doc 78



       1                     UNITED STATES BANKRUPTCY COURT
       2                     EASTERN DISTRICT OF CALIFORNIA
       3
           In re:                           )       Case No. 18-25306-B-7
       4                                    )
           RIZAL JUCO GUEVARRA,             )       DC No. BHS-4
       5                                    )
                                            )
       6                        Debtor(s). )
           ________________________________ )
       7
       8    MEMORANDUM AND ORDER SUSTAINING TRUSTEE’S OBJECTION TO DEBTOR’S
                                   CLAIM OF EXEMPTION
       9
      10   Introduction
      11         The court has before it the chapter 7 trustee’s objection to
      12   debtor Rizval Guevarra’s claim of an exemption in proceeds from
      13   the sale of real property.    A response to the objection and a
      14   declaration in support of the objection were filed.     For the
      15   reasons explained below, the trustee’s objection will be
      16   sustained and the debtor’s claim of exemption disallowed.
      17         The court has reviewed the objection, response, and all
      18   related declarations and exhibits.     The court has also reviewed
      19   and takes judicial notice of the docket in this case.     See Fed.
      20   R. Evid. 201(c)(1).
      21         The court has determined this matter may be decided on the
      22   papers.   See General Order No. 618 at p.3, ¶ 3 (E.D. Cal. May 13,
      23   2020) (ordering courthouse closure “until further notice” due
      24   COVID-19 pandemic and further ordering that all civil matters are
      25   to be decided on the papers unless the presiding judge determines
      26   a hearing is necessary).    The court has also determined that oral
      27   argument will not assist in the decision-making process or
      28   resolution of the motion.    See Local Bankr. R. 9014-1(h),
           1001-1(f).   The continued hearing on June 2, 2020, at 9:30 a.m.
Filed 06/01/20                          Case 18-25306                             Doc 78



       1   will be vacated.
       2         Findings of fact and conclusions of law are set forth below.
       3   See Fed. R. Civ. P. 52(a); Fed. R. Bankr. P. 7052.
       4
       5   Background
       6         The trustee’s objection arises out of real property located
       7   at 4134 Glascow Drive, North Highlands, California (“Property”).
       8   Throughout the course of this case, the debtor has asserted that
       9   he does not own the Property, he has no interest in the Property,
      10   he was merely his nephew’s co-signor on the loan the nephew
      11   obtained to purchase the Property, and his nephew owns the
      12   Property.    The debtor so stated in Schedule A filed with the
      13   petition on August 23, 2018.    Docket 1, Sch. A.    The debtor
      14   reiterated his position several months later in December 2018 in
      15   a letter his attorney sent the trustee.      Docket 61, Ex. B.
      16         Even after the trustee produced a recorded grant deed and
      17   deed of trust which revealed that the debtor held the Property as
      18   a joint tenant with his nephew, Docket 27, Exs. B & C, the debtor
      19   continued to disavow any interest in or ownership of the
      20   Property.    Docket 34.   In fact, so certain was the debtor that he
      21   did not have any interest in or own the Property that he moved to
      22   convert this chapter 7 case to a chapter 13 case for the sole
      23   purpose of protecting the Property for his nephew.      Docket 34 at
      24   2:1-2; see also Dockets 37, 39.
      25         Based on the trustee’s evidence that the debtor held an
      26   interest in the Property, the court approved a sale of the
      27   debtor’s interest to a third-party in December 2019.      Docket 44.
      28   Three months later, on March 18, 2020, amended Schedules A and C

                                            - 2 -
Filed 06/01/20                        Case 18-25306                               Doc 78



       1   were filed in which the debtor now asserts an interest in the
       2   Property and claims an exemption in the Property sale proceeds
       3   under C.C.C.P. § 703.140(b)(5), respectively.    Dockets 57, 66.
       4         The trustee filed an objection to the debtor’s claim of
       5   exemption on March 30, 2020.   Docket 58.   The trustee’s objection
       6   is based on bad faith and equitable estoppel.    Id. at 1:28-2:1.
       7   A response to the trustee’s objection was filed on April 21,
       8   2020, Docket 66, and a declaration in support of the response was
       9   filed on April 22, 2020.   Docket 68.    The declaration submitted
      10   with the debtor’s response is signed by the debtor’s nephew and
      11   asserts that the nephew and not the debtor owns and has always
      12   owned the Property.   Docket 68 at 1:21-2:6.   The response
      13   reiterates the debtor’s view that he has no interest in the
      14   Property.   Dkt. 66 at 2:1 (“In fact, I did not own an interest in
      15   the property in my opinion.”).
      16         A hearing on the trustee’s objection was initially set on
      17   May 5, 2020, and continued because of serious irregularities with
      18   the response, declaration, and the amended schedules that
      19   preceded both.   In an order filed on April 24, 2020, attorney
      20   Mark Hannon and the debtor were each ordered to disclose who
      21   prepared and filed each of the aforementioned documents.      Docket
      22   69.   Mr. Hannon and the debtor timely responded.   Dockets 72 (Mr.
      23   Hannon), 74 (debtor).
      24         As suspected, the debtor did not prepare or file the
      25   response, declaration, or the amended schedules.    Mr. Hannon and
      26   the debtor independently confirm in their respective declarations
      27   that Mr. Hannon prepared and filed each of the documents.     Docket
      28   72 at 2:15-17 (Mr. Hannon) (“My staff researched and worked on

                                            - 3 -
Filed 06/01/20                         Case 18-25306                                Doc 78



       1   the Amendments, Response, Declaration and Proof of Service.       I
       2   approved the documents, except for the proof of service, and
       3   asked my staff to file them over the counter.”); see also Docket
       4   74 at 1:17-18 (debtor) (“I did not prepare any of the papers.
       5   Mark Hannon and his workers made all the papers for me to
       6   sign.”).    Problem is, and it is a significant one, Mr. Hannon is
       7   not the debtor’s attorney of record in this case.       That means the
       8   response at Docket 66, the declaration at Docket 68, and the
       9   amended schedules at Docket 57 are all fugitive documents.
      10         The court typically strikes fugitive documents.     Doing so in
      11   this case, however, would likely result in their refiling by the
      12   pro se debtor.    That, in turn, would necessitate another
      13   objection by the trustee which, in turn, would result in undue
      14   delay in the administration of the case and unnecessary
      15   administrative expense to the estate.       Since the response and
      16   amended schedules are at least signed by the debtor, and the
      17   response incorporates the nephew’s declaration, the court will
      18   consider the documents that Mr. Hannon prepared and filed for the
      19   debtor.    The court will deal with Mr. Hannon in a separate order
      20   that requires Mr. Hannon to show cause why he should not be
      21   sanctioned for filing documents for a debtor in a case in which
      22   he is not the debtor’s attorney of record.
      23
      24   Discussion
      25         Turning to the debtor’s claim of exemption and the trustee’s
      26   objection to it, generally, when a debtor files bankruptcy, all
      27   of the debtor’s property becomes property of the bankruptcy
      28   estate.    See 11 U.S.C. § 541.   Federal law provides avenues for a

                                             - 4 -
Filed 06/01/20                          Case 18-25306                               Doc 78



       1   debtor to exempt certain property.      See 11 U.S.C. § 522(d).
       2   Congress has also authorized states to opt out of the federal
       3   bankruptcy exemptions created by Bankruptcy Code § 522(d) which
       4   means the federal exemption scheme can be supplanted by states
       5   that choose to provide their own exemptions.      See 11 U.S.C. §
       6   522(b)(2); Granger v. Watson (In re Granger), 754 F.2d 1490, 1492
       7   (9th Cir. 1985) (“[A] state that has opted out has considerable
       8   freedom in creating exemptions and eligibility requirements for
       9   those exemptions.”).   California exercised the § 522(b)(2) option
      10   to opt out by making the federal bankruptcy exemptions
      11   inapplicable in the state.    See C.C.C.P. § 703.130.
      12         A bankruptcy court construing California exemptions applies
      13   a state-law rule of decision.    In re Tallerico, 532 B.R. 774, 780
      14   (Bankr. E.D. Cal. 2015).    In other words, “[l]ike all federal
      15   courts when addressing a state-law rule of decision, the
      16   bankruptcy court is predicting what the California Supreme Court
      17   would rule if it were presented with the question.”      Id.   In that
      18   endeavor, state law governs.    Law v. Siegel, 134 S. Ct. 1188,
      19   1196-97 (2014) (“when a debtor claims a state-created exemption,
      20   the exemption’s scope is determined by state law”); Philips v.
      21   Gilman (In re Gilman), 887 F.3d 956, 964 (9th Cir. 2018); Wolfe
      22   v. Jacobson (In re Jacobson), 676 F.3d 1193, 1199 (9th Cir.
      23   2012).   State law includes state statutory law.     Elliott v. Weil
      24   (In re Elliott), 523 B.R. 188, 194 (9th Cir. BAP 2014);
      25   Kornhauser v. Block (In re Block), 2016 WL 3251406, *3 (9th Cir.
      26   BAP 2016).   And it includes state equitable law.     Gilman, 887
      27   F.3d at 966 (citing (Gray v. Warfield (In re Gray), 523 B.R. 170,
      28   175 (9th Cir. BAP 2014)).

                                           - 5 -
Filed 06/01/20                         Case 18-25306                            Doc 78



       1         California state law allocates the burden of proof to the
       2   debtor as the exemption claimant, and that burden remains with
       3   the debtor in a bankruptcy case.    Diaz v. Kosmala (In re Diaz),
       4   547 B.R. 329, 337 (9th Cir. BAP 2016); Tallerico, 532 B.R. at 780
       5   (Bankr. E.D. Cal. 2015); In re Pashenee, 531 B.R. 834 (Bankr.
       6   E.D. Cal. 2015).   So although here the trustee is the objecting
       7   party, under Diaz, Tallerico, and Pashenee the burden is on the
       8   debtor to prove that he is entitled to the exemption claimed in
       9   the Property sale proceeds and not on the trustee to prove that
      10   the exemption should be disallowed.
      11         One aspect of the debtor’s burden of proof is to prove that
      12   the exemption is claimed in good faith or, in other words, the
      13   exemption claimed is within the parameters of the exemption
      14   statutes.   In re Gilman, 608 B.R. 714, 723-24 (Bankr. C.D. Cal.
      15   2019) (citing and discussing Bertozzi v. Swisher, 27 Cal. App. 2d
      16   739 (Ct. App. 1938)).1   An exemption is not within the parameters
      17   of the exemption statutes, and thence is not claimed in good
      18   faith, when it is claimed in an effort to protect something other
      19   than what the exemption statutes are meant to protect.   Id.
      20   Bertozzi illustrated this point with its conclusion that a race
      21   horse claimed exempt under an exemption statute meant to protect
      22   work horses was not an exemption claimed within the letter and
      23
      24         1
                 The bankruptcy court’s opinion in Gilman follows a partial
      25   remand in Phillips v. Gilman (In re Gilman), 887 F.3d 956 (9th
           Cir. 2018), in which the Ninth Circuit instructed the bankruptcy
      26   court to determine in the first instance if there was an
      27   equitable basis under California law, including bad faith, to
           deny the debtor’s homestead exemption. See Gilman, 608 B.R. at
      28   718; Gilman, 887 F.3d at 966.

                                          - 6 -
Filed 06/01/20                             Case 18-25306                              Doc 78



       1   spirit of the statute and therefore one not one claimed in good
       2   faith.       Id. at 742.   The bankruptcy court in Gilman further
       3   illustrated this point in the context of California’s homestead
       4   exemption as follows:        “Under Bertozzi, an analogous situation
       5   using our facts might be if Debtor claimed a homestead exemption
       6   without a good faith intent to reside in the Property, because
       7   the pertinent statute protects a debtor's residence, not other
       8   properties.”       Gilman, 608 B.R. at 723-24.
       9          As the bankruptcy court in Gilman notes, the debtor’s intent
      10   in claiming the exemption is a fundamental component of the good
      11   faith analysis.       Id. at 723.   Stated another way, is the debtor’s
      12   intent to exempt what the exemption statutes are meant to protect
      13   or is it to exempt something else?          Id.   Evidence in this case
      14   points to the latter.
      15          Exemptions are meant to benefit the exemption claimant and
      16   the exemption claimant’s property.          Bertozzi, 27 Cal. App. 2d at
      17   742.       Here, however, the debtor derives no benefit from an
      18   exemption claimed in property he believes he does not own and
      19   which he also believes is owned by his nephew.           Viewed in that
      20   context, the debtor’s claim of an exemption in the Property sale
      21   proceeds is an apparent effort by the debtor to protect the
      22   Property not for his benefit but for the benefit of his nephew
      23   and, thus, an effort by the debtor to protect something the
      24   exemption statutes are not meant to protect.2          The debtor has
      25
      26          2
                 This is not implausible and it is consistent with the
      27   debtor’s conduct earlier in the case when he sought to convert
           the case to a chapter 13 case to protect the Property for his
      28   nephew.

                                               - 7 -
Filed 06/01/20                        Case 18-25306                           Doc 78



       1   therefore claimed an exemption that is not within the parameters
       2   of the exemption statutes and, thus, has not claimed the
       3   exemption in the Property sale proceeds in good faith.
       4
       5   Conclusion
       6         For the foregoing reasons,
       7         IT IS ORDERED that the trustee’s objection to the debtor’s
       8   claim of exemption is sustained and the exemption the debtor
       9   claimed under C.C.C.P. § 703.140(b)(5) in the amended schedules
      10   filed on March 18, 2020, is disallowed in its entirety.
      11         IT IS FURTHER ORDER that the continued hearing on June 2,
      12   2020, at 9:30 a.m. is vacated.
      13
                   June 01, 2020
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                            - 8 -
Filed 06/01/20                         Case 18-25306                    Doc 78



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:
       4   Mark J. Hannon, Esq.
           1006 H St #1
       5   Modesto CA 95354
       6   Barry H. Spitzer
           980 9th Street, Suite 380
       7   Sacramento CA 95814
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                          - 9 -
